Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 1 of 10

IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF
MONTANA

In the Matter of the Search of a

residence: CaseNn. 105 GOr 247 KLD
Residence and unattached garage of

Cristyan J. GONZALES-CARILLO

& Kaylee TRIEMSTRA

(GONZALEZ), 1096 Longbow

Lane Unit B, Bozeman, MT.

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT
INTRODUCTION

1. Lama Special Agent (“SA”) with the United States Bureau of Alcohol, Tobacco, Firearms,
and Explosives (“ATF”), currently assigned to the Billings Field Office. I have been
employed by the ATF since July 2015. I have completed the Criminal Investigator Training
Program at the Federal Law Enforcement Training Center (“FLETC”). I have also completed
ATF Special Agent Basic Training course. While attending the academies at FLETC in
Glynco, Georgia, I received specialized training concerning violations of the Gun Control Act
within Title 18 of the United States Code and violations of the National Firearms Act within
Title 26 of the United States Code. As such, I am an investigative or law enforcement officer
of the United States, within the meaning of 18 U.S.C. § 2510(7), that is, an officer ofthe
United States empowered by law to conduct investigations and make arrests for offenses
enumerated by 18 U.S.C. § 2516.

2. My duties and responsibilities as a Special Agent with ATF include participating in the
Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 2 of 10

investigation and prosecution of persons who violate federal firearms laws. As a result of
my training and experience, I am familiar with the federal firearms laws. I know that in
accordance with Title 18, United States Code, Section 922 (a)(6), it is unlawful for any
person in connection with the acquisition or attempted acquisition of any firearm or
ammunition from a licensed importer, licensed manufacturer, licensed dealer, or licensed
collector, knowingly to make any false or fictitious oral or written statement or to furnish
or exhibit any false, fictitious, or misrepresented identification, intended or likely to
deceive such importer, manufacturer, dealer, or collector with respect to any fact material
to the lawfulness of the sale or other disposition of such firearm or ammunition

3. I know from my training and experiences as an ATF Special Agent, and particularly from
my participation in the execution of search warrants authorizing the seizure of firearms,
that those who own and possess firearms and ammunition generally maintain them on their
person, in their residence and motor vehicles, and in places where they store their personal
property. Owners of firearms generally maintain and preserve them over a long period of
time because firearms are somewhat expensive, there are at times administrative delays in
buying them, and firearms do not easily deteriorate. In my experience, firearms are not
depleted through use, nor are they exchanged soon after being obtained. Firearms are like
expensive tools, which their owners keep and maintain overlong periods of time. Owners
of firearms generally keep firearms and ammunition and about their home or vehicles
because it permits easy access in order to maintain them and provides an environment
where the firearms will be secure from theft and safe from corrosion.

4. I know through my experience that in the immediate area where individuals store their
Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 3 of 10

firearms and ammunition, there will be evidence of the individual’s exercise of dominion
and control over the firearm and/orammunition. For example, if a firearm and/or
ammunition were stored in a particular dresser drawer, the drawer would also routinely
contain items such as documents, cards, letters, photographs, and physical objects such as
articles of clothing which will identify the specific individual or individuals that exercise
dominion and control over the particular area.

PROBABLE CAUSE
In December of 2019, the Bozeman Police Department received an email from an
concermed citizen reporting Christyan GONZALEZ-CARRILLO was selling stolen tools
via multiple social media sites (Facebook) and “WhatsApp." In addition GONZALEZ-
CARRILLO steals hi-end bicycles, construction equipment and transports the stolen items
to Mexico via stolen trailers with stolen license plates.
Your affiant is aware that an employment and earnings report acquired from Montana
Analysis and Technical Information Center (MATIC), GONZALEZ-CARRILLO has not
been employed nor had reported income since 2017.
Your affiant is aware that Blackfoot Police Department conducted a traffic stop on Jose
Adrian Medina-Torres on July 1, 2020. Medina-Torres was arrested for possession of
stolen property for the stolen trailer that Medina-Torres was towing.
Your affiant is aware that Medina-Torres made a jail call to GONZALEZ-CARRILLO, and
the GONZALEZ-CARRILLO was going to bail Medina-Torres out of jail. Medina-Torres
found out GONZALEZ-CARRILLO wasn’t going to bail him out of jail, and decided to

cooperate with local law enforcement.
Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 4 of 10

On July 1, 2020, ATF SSA Joel Miller interviewed Jose Adrian Medina-Torres at the
Bingham County Jail with Blackfoot Police Department Detective Luis Chapa, and
HSI SA Tyler Hatch. Medina-Torres stated GONZALEZ-CARRILLO purchases
firearms and advertises firearms for sale to a group on WhatsApp. Medina-Torres
said he is a part of the group on WhatsApp and that the majority of the people on the
group live in Ensenada, Mexico. Medina-Torres provided law enforcement written
consent to search his cell phone. Medina-Torres showed the investigators some of
GONZALEZ-CARRILLO’s firearms advertisements via the WhatsApp on his
cellular phone. SSA Miller conducted a brief review of the WhatsApp data and
observed multiple photographs of firearms laid out as if on display.

Medina-Torres has been to GONZALEZ-CARRILLO’s residence located at 1096
Longbow Lane numerous times, and travels to GONZALEZ-CARRILLO’s residence
approximately every two weeks to make payments on various vehicles purchased
from GONZALEZ-CARRILLO. Medina-Torres has seen numerous firearms and
boxes of ammunition in the GONZALEZ-CARRILLO’s detached garage. Medina-
Torres does not know the exact number of firearms GONZALEZ-CARRILLO’s has,
knows that GONZALEZ-CARRILLO’s has acquired 8 — 10 within the last week.
GONZALEZ-CARRILLO told Medina-Torres about the recent purchase and that it
was fulfilling some sort of order. GONZALEZ-CARRILLO’s told Medina-Torres
all of the firearms and ammunition are for people in Ensenada, Mexico.

Medina-Torres knows that GONZALEZ-CARRILLO has traveled to Mexico on at
Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 5 of 10

least 3 occasions since August of 2019. The trip to Mexico in the August — October
time frame Medina-Torres was towing a trailer loaded with suspected stolen tools,
following GONZALEZ-CARRILLO who was towing a trailer with a suspected
stolen Bobcat skid steer loader. Medina-Torres and GONZALEZ-CARRILLO
crossed the border at Tecate. Medina-Torres said his brother happened to meet
GONZALEZ-CARRILLO while traveling down to Mexico in December of 2019. At
that time GONZALEZ-CARRILLO was towing a travel trailer, and crossed the
border at Tecate. Medina-Torres approximated GONZALEZ-CARRILLO’s next trip
to Mexico was in April 2020.

Medina-Torres said GONZALEZ-CARRILLO asked him to tow the travel trailer
that he was arrested with in Blackfoot, Idaho, down to Mexico.
GONZALEZ-CARRILLO offered to pay Medina-Torres $1,200; $600 cash and
$600 towards debt on a vehicle he purchased from GONZALEZ-CARRILLO.
Medina-Torres went over to GONZALEZ-CARRILLO’s residence on June 30, 2020.
GONZALEZ-CARRILLO showed him the trailer that he wanted Medina-Torres to
tow to Mexico. The trailer was located two streets over from GONZALEZ-
CARRILLO’s residence. After hooking up the trailer, Medina-Torres then got into
GONZALEZ-CARRILLO’s vehicle and they went to a storage facility
approximately 15 minutes northwest of the Bozeman airport. There they stole a
travel trailer, hooking it up to GONZALEZ-CARRILLO’s vehicle. After that, they

drove back to where Medina-Torres’ vehicle was located, and then both departed the
10.

11.

12.

13.

14.

15.

Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 6 of 10

area.

GONZALEZ-CARRILLO told Medina-Torres they were going to take the travel
trailers to a trailer park at the Fort Hall Indian Reservation and drop them off. They
would then drive back to Bozeman, Montana, and on Sunday, July 5, 2020, they
would leave Bozeman with all of the firearms and ammunition that are in
GONZALEZ-CARRILLO’s detached garage and drive back to the trailers.
GONZALEZ-CARRILLO would then put the firearms and ammunition in the trailer
he was towing and they would leave the trailer park and drive to San Diego.
Medina-Torres refused to take “his” trailer across to Mexico because he was afraid
he would not be able to get back into the United States. Therefore San Diego was as
far as he was willing to go. Medina-Torres believes GONZALEZ-CARRILLO was
therefore going to take each trailer across the border, one at a time.

Medina-Torres stated the firearms are currently being stored in GONZALEZ-
CARRILLO’s detached garage.

Additionally, Medina-Torres told agents with ATF that GONZALEZ-CARRILLO
offered to buy guns for him when they went to the recent gun expo in Bozeman.
Medina-Torres said GONZALEZ-CARRILLO knows Medina-Torres is an illegal
alien, and therefore offered to straw purchase firearms.

GONZALEZ-CARRILLO offered to sell Medina-Torres two firearms last week and
two firearms this week.

Medina-Torres stated that he had observed GONZALEZ-CARRILLO with
16.

17.

18.

Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 7 of 10

approximately 4-5 handguns and 4-5 AR styled rifles in the last few days.

On July 2, 2020, ATF Resident Agent in Charge (RAC) Korth reviewed ATF Report
of Multiple Sale or Other Disposition of Pistols and Revolvers (Multiple Sales Form)
forms related to transactions of firearms for GONZALEZ-CARILLO. Per the Gun
Control Act, the Multiple Sales Forms are required to be completed by Federal
Firearm Licensee’s during transactions of two or more handguns within a five day
period. Copies of the Multiple Sales Forms are forwarded directly to ATF upon
completion of the transaction of the firearms. The primary purpose of the forms is to
indicate to ATF possible “straw purchasing” efforts and trafficking of firearms. Upon
review of the transactions, GONZALEZ-CARILLO has purchased 31 handguns from
stores in the Bozeman, MT area between February 2, 2020 and June 18, 2020.
Sixteen of the 31 handguns are the same make, model, and caliber. Based on RAC
Korth’s training and experience when multiple transactions of the same firearm occur
it is often an indicator that the firearms are being purchased for someone else and/or
being trafficked. RAC Korth estimates the value of the handgun firearms purchased
to be between $11,000 and $13,000.

On July 2, 2020, your affiant learned that Cristyan GONZELZ-CARRILLO resides
at 1096 Longbow Lane, Unit B, Bozeman, Montana and that a 2006 Nissan Titan XE
Montana license plate CKR994 was parked outside the apartment complex.

On April 10, 2020, a license plate reader near Oceanside, California captured a

photograph of a 2006 Nissan Titan XE with Montana license plate CKR994.
19.

20.

21.

Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 8 of 10

On July 2, 2020, RAC Korth reviewed License Plate Reader (LPR) data for Montana
license plates CTA758 and CKR994. License plates and CRA758 and CKR994 are
registered to GONZALEZ-CARILLO. A review of the records for plate CTA758
show six border crossings at San Ysidro, CA from April 13, 2020 through June 6,
2020. San Ysidro, CA is at the border of Mexico in southern California. The inbound
and outbound crossings show the duration of stay in Mexico to be approximately
three days for each trip. A review of the records for license plate CKR994 show three
crossings in 2019. Medina-Torres was stopped and arrested in the vehicle with
license plate CKR994.

On July 2, 2020, RAC Korth reviewed records related to border crossing encounter
contacts by the U.S. Customs and Border Protection with GONZALEZ-CARRILLO
for the years of 2019 and 2020. GONZALEZ-CARRILLO has crossed into the
United States from Mexico on thirteen (13) occasions in 2019 and ten (10) occasions
from January 2020 to present.

Your affiant is aware that GONZALEZ-CARRILLO has posted several AR styled
rifles on WhatsApp in May and June 2020. The following photograph is one of the
firearms posted on GONZALEZ-CARRILLO’s WhatsApp account. ATF notes that
the child holding the firearm resides at 1096 Longbow Lane, unit B, Bozeman, MT,
and was the individual that answered the door on June 19, 2020 when agents
knocked on the door to interview GONZALEZ-CARRILLO. Your affiant is aware

that the firearm pictured is a National Firearms Act (NFA) violation in accordance
Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 9 of 10

with Title 26 U.S.C. 5681.

 
Case 9:20-mj-00024-KLD Document 1-1 Filed 07/02/20 Page 10 of 10

CONCLUSION

In this matter I submit there is probable cause to believe that evidence, fruits, and
instrumentalities of federal firearms laws, specifically 18 U.S.C. §922(a)(6), as those items are set
forth in Attachment B, will be located inside the residence and detached garage, as described in

Attachment A.

July
DATED this Iie of jase. 2020.

Jf Ky le tanuS

Kirby Fanus /
Special Agent, are

Sworn to before me over the telephone and signed by me pursuant to Federal Rule of
Criminal Procedure 4.1 and 4(d) on the 2nd day of July, 2020.

KA N L. DESOTO "
UNITED STATES MAGISTRATE
